           Case 2:16-cv-01892-JAD-GWF Document 43 Filed 10/09/18 Page 1 of 1



 1   DAYLE ELIESON
     United States Attorney
 2   District of Nevada
 3   TROY K. FLAKE
     Assistant United States Attorney
 4   501 Las Vegas Boulevard South, Suite 1100
     Las Vegas, Nevada 89101
 5   Telephone: 702-388-6336
     Email: troy.flake@usdoj.gov
 6   Attorneys for the United States
 7
                                  UNITED STATES DISTRICT COURT
 8
                                        DISTRICT OF NEVADA
 9
     JAMES JACKSON,                                 )
10                                                  )   Case No. 2:16-cv-01892-JAD-GWF
                     Plaintiff,                     )
11                                                  )
             v.                                     )   STIPULATION AND ORDER OF
12                                                  )   DISMISSAL WITH PREJUDICE
     UNITED STATES OF AMERICA,                      )
13                                                  )            ECF No. 43
                     Defendant.                     )
14                                                  )
15
            IT IS HEREBY STIPULATED AND AGREED, by and between the parties hereto, that
16
     the above-entitled case shall be dismissed with prejudice, and each party will bear its own costs
17
     and attorney’s fees.
18
            Dated this this 9th day of October 2018.
19
      LADAH LAW FIRM                              DAYLE ELIESON
20                                                United States Attorney
21      /s/ Ramzy P. Ladah                         /s/ Troy K. Flake
      RAMZY P. LADAH, ESQ.                        TROY K. FLAKE
22    517 S. Third Street                         Assistant United States Attorney
      Las Vegas, Nevada 89101                     Attorneys for the United States
23    litigation@ladahlaw.com
      Attorney for Plaintiff James Jackson
24
                                       ORDER
25                                                 IT IS SO ORDERED:
           Based on the parties' stipulation [ECF No. 43] and good cause appearing, IT IS
26    HEREBY ORDERED that THIS ACTION IS DISMISSED with prejudice, each side to bear
      its own fees and costs. The Clerk of Court is directed to CLOSE THIS CASE.
27                                                 UNITED STATES DISTRICT JUDGE
                                                   UNITED STATES MAGISTRATE JUDGE
28                                                   _________________________________
                                                   DATED:
                                                     U.S. District Judge Jennifer A. Dorsey
                                                     Dated: October 10, 2018
